                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF TENNESSEE
                             AT GREENEVILLE

 UNITED STATES OF AMERICA                        )
                                                 )
              v.                                 )       No.: 2:20-CR-65
                                                 )
 EMORY Q. JACKSON                                )


                             NOTICE OF APPEARANCE

 To the clerk of this Court and all parties of record:

     Enter my appearance as counsel in this case for the United States. I certify

 that I am admitted to practice in this court.

       Respectfully submitted, this March 10, 2021.

                                                 FRANCIS M. HAMILTON III
                                                 Acting United States Attorney

                                          By:    s/ Meghan L. Gomez
                                                 MEGHAN L. GOMEZ
                                                 Assistant U.S. Attorney
                                                 FL Bar# 68858
                                                 220 West Depot Street, Ste. 423
                                                 Greeneville, TN 37743
                                                 423/639-6759
                                                 Meghan.Gomez@usdoj.gov




Case 2:20-cr-00065-JRG-CRW Document 76 Filed 03/10/21 Page 1 of 1 PageID #: 270
